PER CURIAM.
Rose Szymanski appeals her judgment and sentences for battery on a law enforcement officer, possession of cannabis, and possession of drug paraphernalia. We affirm in all respects but one. Ms. Szymanski argues-and the State correctly concedes-that the trial court erred by explicitly relying upon her lack of remorse in imposing her sentences. Our precedents require that we reverse Ms. Szymanski's sentences and remand the case to the trial court with instructions for Ms. Szymanski to be resentenced before a different judge. See Williams v. State, 164 So.3d 739, 740-41 (Fla. 2d DCA 2015) ; Brown v. State, 27 So.3d 181, 183 (Fla. 2d DCA 2010).
Affirmed in part, reversed in part, and remanded with instructions.
CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.